Citation Nr: 0406157	
Decision Date: 03/09/04    Archive Date: 03/19/04

DOCKET NO.  03-10 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hypertension 
including as secondary to service-connected diabetes 
mellitus.  

2.  Entitlement to service connection for asbestosis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel


INTRODUCTION

The veteran served on active duty from July 1950 to July 1953 
and February 1954 to February 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran claims that his hypertension developed secondary 
to his service-connected diabetes mellitus.  The veteran has 
also reported that he was told that his blood pressure was 
high at discharge from service.  Service medical records 
reflect multiple blood pressure readings.  In a VA hospital 
record dated in August 1973, approximately two years after 
separation from service, the veteran was treated for 
hypertension.  His blood pressure reading was significantly 
elevated at 170/110.  Although that record is the first 
indication of a diagnosis of hypertension, the record is 
unclear as to the date of onset.  Multiple private medical 
records document a diagnosis of hypertension, none of which 
serve to link his disability to service.  

The veteran also claims that he developed asbestosis from 
asbestos exposure during service.  The veteran alleges that 
he was exposed to asbestos when blowing out brake drums and 
changing brake shoes.  
Private medical records from Lake Charles Medical Clinic 
dated over an extensive period of time reveal a history of 
asbestos exposure and diagnoses consistent with asbestosis.  
The veteran's report of inservice exposure in addition to his 
extensive work history with the paint and glass company are 
included in many of the private medical records.  
Nonetheless, no record validates exposure to asbestos per se 
or clearly indicates a diagnosis of asbestos.  

The Board further notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) was signed into law effective November 9, 2000.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
The Act and implementing regulations essentially eliminate 
the concept of the well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 2002); 38 C.F.R. § 3.102.  They also include 
an enhanced duty on the part of VA to notify a claimant of 
the information and evidence needed to substantiate a claim.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist the claimant in obtaining evidence.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  

Therefore, the Board requests that the RO complete the 
following directives:

1.  The RO must review the claims file and 
ensure compliance with all notification 
and development actions required by the 
VCAA.  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for hypertension 
and any asbestos-related disorders since 
his separation from service.  After 
securing the necessary releases, the RO 
should obtain these records.

3.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of his hypertension.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  The examiner should provide 
an opinion as to whether it is at least 
as likely as not that the veteran's 
hypertension had its onset during the 
veteran's service.  The examiner should 
also provide an opinion as to whether the 
veteran's hypertension is related to his 
service-connected diabetes mellitus.  

4.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of any asbestos-related disease.  
The claims folder should be made 
available to the examiner for review 
before the examination.  The examiner 
should provide an opinion as to whether 
it is at least as likely as not that any 
pulmonary disease is related to asbestos 
exposure during the veteran's service.  

5.  After completion of the requested 
development, the RO should review the 
veteran's appeal.  If the benefits sought 
on appeal are not granted, the veteran 
and his representative should be issued 
an appropriate Supplemental Statement of 
the Case and given a reasonable 
opportunity to reply.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




